THIRD AMENDMENT
TO
COUNTRYWIDE CREDIT INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
ORIGINALLY EFFECTIVE MARCH 1, 1994
AMENDED EFFECTIVE SEPTEMBER 13, 1996
AMENDED AND RESTATED EFFECTIVE JULY 1, 1998

        Countrywide Credit Industries, Inc., a Delaware corporation (the
“Company”), pursuant to the power granted to it by Section 5.2 of the
Countrywide Credit Industries, Inc. Supplemental Executive Retirement Plan, 1998
Amendment and Restatement (the “Plan”), hereby amends the Plan to comply with
Rules and Regulations for Administration and Enforcement; Claims Procedures,
issued by the Department of Labor, effective January 1, 2002.

         Article 8, Claims Procedures, is deleted and new Article 8 is inserted
in its place as follows:

         Article 8
Claims Procedures

8.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.


8.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time; provided, that claims based on Disability shall be
considered within 45 days, unless, within such time, the Committee notifies the
Claimant in writing that a 30-day extension is required pursuant to Labor
Regulation 2560.503-1. Once a decision is made, the Committee shall notify the
Claimant in writing:


(a)   that the Claimant's requested determination has been made, and that the
claim has been allowed in full; or


(b)   that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to the understood by the Claimant:


(i)   the specific reason(s) for the denial of the claim, or any part of it;


(ii)   the specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;


(iii)   a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and


(iv)   an explanation of the claim review procedure set forth in Section 8.3
below, including Claimants right to bring a civil action as described in Section
8.5


8.3 Review of a Denied Claim. Within 60 days (180 days for a claim based on
Disability) after receiving a notice from the Committee that a claim has been
denied, in whole or in part, a Claimant (or the Claimant’s’ duly authorized
representative) may file with the Committee a written request for a review of
the denial of the claim. Therefore, but not later than 30 days after the review
procedure began, the Claimant (or the Claimant’s duly authorized
representative):


(a)   may review pertinent documents;


(b)   may submit written comments or other documents; and/or


(c)   may request a hearing, which the Committee, in its sole discretion, may
grant.


8.4 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days (45 days for a claim based on Disability)
after the filing of a written request for review of the denial, unless a hearing
is held or other special circumstances require additional time, in which case
the Committee’s decision must be rendered within 120 days after such date;
provided, that this period shall be up to one 45-day extension for claims based
on Disability. Such decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:


(a)   specific reasons for the decision;


(b)   specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and


(c)   such other matters as the Committee deems relevant.


8.5 Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 8 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.


         The Company has caused this Amendment to be signed by its duly
authorized officer as of the date written below:

Countrywide Credit Industries, Inc.

By: ------------------------------------------------

          Anne D. McCallion
          Managing Director
          Chief Administrative Officer

Date: ----------------------------------------------